       Case 5:19-cv-00339-BRW-BD Document 84 Filed 05/14/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

ANTONIO C. ROBINSON,
ADC #110422                                                                      PLAINTIFF

V.                             CASE NO. 5:19-CV-339-BRW-BD

ESTELLA BLAND, et al.                                                           DEFENDANTS

                                            ORDER

       I have received a Recommendation from Magistrate Judge Beth Deere to dismiss claims

against Defendant Gorden. The parties have not filed objections. After careful review, I approve

and adopt the Recommendation in all respects.

       Mr. Robinson’s claims against Defendant Gorden are DISMISSED, without prejudice,

based on Mr. Robinson’s failure to serve Defendant Gorden in accordance with the Federal

Rules of Civil Procedure. The Clerk is instructed to terminate Defendant Gorden as a party

Defendant.

       IT IS SO ORDERED, this 14th day of May, 2020.



                                                    Billy Roy Wilson _________________
                                                    UNITED STATES DISTRICT JUDGE
